United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3315
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Lucio Martinez-Morfin,                   *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 4, 2006
                                 Filed: October 18, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Lucio Martinez-Morfin appeals the 120-month prison sentence imposed by the
district court1 after Morfin pleaded guilty to conspiring to distribute and possess with
intent to distribute more than 500 grams of methamphetamine mixture, in violation
of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. On appeal, Morfin argues the district
court erred in not applying a minor-role reduction under U.S.S.G. § 3B1.2 because it
did not correctly compare Morfin’s actions with those of a co-defendant who received
a minor-role reduction.

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       The district court did not clearly err in denying the minor role reduction because
Morfin’s admitted knowledge of the drug-transportation and distribution plans showed
that he was “deeply involved” in the conspiracy. See United States v. Bustos-Torres,
396 F.3d 935, 947-48 (8th Cir.) (district court’s factual determination of defendant’s
role in offense may be reversed only if it is clearly erroneous, and it is defendant’s
burden to prove role reduction is warranted), cert. denied, 125 S. Ct. 2557 (2005) and
126 S. Ct. 203 (2005); United States v. Bush, 352 F.3d 1177, 1182 (8th Cir. 2003)
(showing defendant is less culpable than other defendants is not enough to entitle
defendant to minor-role adjustment if defendant was deeply involved in offense);
United States v. Goebel, 898 F.2d 675, 678 (8th Cir. 1990) (recognizing significant
role that distributors play in criminal drug activity).

      Accordingly, we affirm.
                     ______________________________




                                          -2-